      Case 1:20-cv-00409-AKK-GMB Document 5 Filed 08/10/20 Page 1 of 1               FILED
                                                                            2020 Aug-10 AM 09:44
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

JAMES CAMPBELL,                         )
                                        )
       Petitioner,                      )
                                        )     Civil Action Number
v.                                      )     1:20-cv-00409-AKK-GMB
                                        )
UNITED STATES OF AMERICA,               )
                                        )
       Respondent.                      )

                         MEMORANDUM OPINION

      The magistrate judge filed a report on July 17, 2020, recommending that

James Campbell’s petition for a writ of habeas corpus be dismissed without

prejudice for failure to prosecute. Doc. 4. Although Campbell was advised of his

right to file specific objections within fourteen days, no objections have been

received by the court. Having carefully reviewed and considered de novo all the

materials in the court file, including the report and recommendation, the court

concludes that the magistrate judge’s Report and Recommendation is due to be

adopted. A separate order will be entered.

      DONE the 10th day of August, 2020.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE



                                        1
